Citation Nr: 0723575	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-26 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and C. J.


INTRODUCTION

The veteran service on active duty from July 1972 to August 
1973.  The appeal is before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision by the Department 
of Veterans Affairs Regional Office (RO) at Boston, 
Massachusetts.  The veteran testified at a travel Board 
hearing in June 2006.  The Board subsequently obtained an 
expert medical opinion through the VA Veterans Health 
Administration (VHA).  The veteran and his representative 
were provided with a copy of that opinion.


FINDINGS OF FACT

1.  Requests to reopen the veteran's claim for service 
connect ion for schizophrenia have previously been denied by 
the RO in unappealed rating decisions, most recently in March 
2001.  

2.  Evidence received since the March 2001 rating decision 
was not previously of re cord, relates to an unestablished 
fact concerning the first manifestations of schizophrenia 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

3.  The competent evidence related to whether schizophrenia 
was first manifested in service is in relative equipoise.  


CONCLUSIONS OF LAW

1.  The March 2001 rating decision, which denied service 
connection for schizophrenia, is final.  38 U.S.C.A. § 7105 
West 2002); 38 C.F.R. § 20.1103 (2006).  

2.  The evidence received since the March 2001 rating 
decision is new and material, and serves to reopen the claim 
for service connection for schizophrenia.  38 U.S.C.A. 
§§ 5108 (West 2002); 38 C.F.R. §§  3.156, 3.159, 20.1105 
(2006).

3.  Schizophrenia was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.102.  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notification and Assistance

The veteran seeks service connection for paranoid 
schizophrenia based on new and material evidence.  Generally, 
a VA claimant is entitled to notice regarding various aspects 
of a claim as well as assistance from VA in the development 
of reopened compensation claims, as appropriate.  See 
38 U.S.C.A. §§  5103, 5103A; 38 C.F.R. § 3.159(b).  The Board 
typically must review the procedural matters in a case in 
order to ensure that a claimant has been provided with the 
required information and any assistance with developing the 
claim as a matter of procedural due process.  

The veteran was informed of his procedural rights in March 
2005, and testified before an RO hearing officer prior to the 
June 2006 travel Board hearing.  He and his representative 
were well versed in the procedural aspects of the case, and 
the VHA expert medical opinion was obtained at the Board's 
initiative to assist the veteran.  In any event, in view of 
the Board's favorable decision in this case, close review of 
the procedural steps afforded the veteran is unnecessary and 
the Board may turn directly to the merits of the appeal.  In 
other words, any perceived deficiencies in processing the 
claim would amount to no more than harmless error.  

Factual Background

The pertinent evidence may be summarized as follows.  The veteran 
was born in February 1949.  His service from July 1979 to August 
1972 was in the United States Army.  An admission record 
(obtained since the most recent prior denial of the veteran's 
claim in March 2001) shows that the veteran was hospitalized 
prior to service at the Gardner State Hospital on March 29, 1971 
upon application from his doctor.  The physician said the veteran 
had taken Lysergic Acid in December 1970, and in January 1971 
developed acute anxiety and other symptoms.  The veteran 
complained of difficulties with college courses.  The impressions 
on admission were drug abuse and schizophrenic reaction.  Upon 
further staff evaluation, a diagnosis was deferred.  The veteran 
was discharged from the hospital on April 2, 1971.  
	
When the veteran had a physical examination for service 
enlistment in May 1972, it was noted that he had a "nervous 
breakdown" in college one year earlier and had been hospitalized 
for five days.  He was considered to be qualified for service.  
There were no current psychiatric symptoms on the enlistment 
examination.  The veteran was further evaluated for service in 
June 1972.  He reportedly had been doing well since the "nervous 
breakdown" in March 1971.  He appeared tense when interviewed.  
The impression was that in spite of his tendency to react with 
tension and anxiety to stress situations, he was eligible for 
military service.  No pertinent defects were noted upon the 
veteran's entrance to service in July 1972.

The veteran was examined in service in December 1972 for duty as 
an air traffic controller and determined to have a personality 
disorder.  The examiner doubted the veteran's ability to function 
safely as an air traffic controller.  In July 1973, the veteran 
was referred from his unit because he was very nervous and had 
difficulty communicating.  He was unable to function in the unit.  
This was his third AIT training and he did not hold a primary 
MOS.  He was considered acutely psychotic and described as 
markedly suspicious with loose association, auditory 
hallucinations, and inappropriate responses.  He was treated with 
major tranquilizers, but remained isolated and grossly psychotic 
during hospitalization.  The diagnosis was schizophrenia, 
paranoid type, chronic.  A medical board determined that the 
veteran was unfit for further service and he was expeditiously 
discharged from the military.  The schizophrenia was considered 
to have existed prior to service and not to have been aggravated 
by service, just having been "brought out at present."

The veteran reported on his original compensation claim in 
November 1980 that he began psychiatric treatment after service 
in 1974.  In a report received in May 1982, the chief 
psychiatrist for the Massachusetts Department of Mental Health 
reported that the veteran has been a patient for a number of 
years, suffering from very severe paranoid schizophrenia.  
Medical reports from a number of facilities confirm that the 
veteran has been chronically psychotic.  On VA hospitalization in 
February and March 1995, he was described as having a long 
history of disabling schizophrenic illness complicated by 
substance abuse and non-compliance.  A VA physician reported in 
November 1998 that the veteran had not worked for many years and 
his psychiatric hospitalization in service suggested the 
likelihood that his clear psychiatric disability could be 
service-related.  

A VA social worker who is familiar with the veteran's case 
testified in June 2006 at the Boston travel Board hearing, in 
essence, that the veteran's hospitalization in March 1971 was 
unrelated to the schizophrenia in service (transcript, pp 25-26).  

Following the hearing, the Board requested expert review of 
the veteran's claims folder for an opinion, essentially, as 
to whether the current diagnosis of schizophrenia was 
supported by the record, and if so, when the evidence 
demonstrated that the veteran first had symptomatic 
manifestations of the disease.  In a June 2007 opinion, the 
chief of psychiatry at a VA medical center reported that she 
concurred with the current diagnosis of paranoid 
schizophrenia, citing reports of auditory and visual 
hallucinations, delusions of persecution and other symptoms 
requiring repeated hospitalizations that could not better be 
accounted for by another diagnosis.  

The VA psychiatrist further concluded that the veteran first 
had symptoms of paranoid schizophrenia in July 1973 when he 
showed auditory hallucinations, marked looseness of 
association, flight of ideas, thought blocking and inability 
to answer any questions.  She noted that these and other 
symptoms described at the time met the criteria for a 
diagnosis of schizophrenia in DSM-IV-TR, except that the 
duration had been less than six months.  She added that his 
symptoms did not resolve quickly and led to his discharge 
from service.

Most significantly, the VA psychiatrist addressed the 
preservice episode concerning the veteran's admission to 
Gardner State Hospital from March 29 to April 2, 1971.  After 
reviewing the reported information concerning the 
hospitalization, she conceded that given what was known about 
the course of the veteran's schizophrenia, it was reasonable 
to speculate that this preservice episode represented an 
initial episode of schizophrenia.  She concluded, however, 
that close examination of the limited records could not 
support this conclusion because the symptoms did not meet 
Criteria A for the DSM-IV-TR diagnosis of schizophrenia.  
Despite thought blocking and activities suggesting paranoia, 
there were no delusions, paranoid or otherwise, and no 
hallucinations were mentioned.  His speech was not grossly 
disorganized (as was the case in 1973), and he did not 
demonstrate grossly disorganized or catatonic behavior or 
negative symptoms.  The examiner concluded that the 1971 
preservice episode as likely as not was a substance-induced 
anxiety disorder, citing to various details in the available 
record such as anxiety and paranoia when asked about drug 
use, disorientation to time and affective lability..  

Analysis

Legally, as reflected by citation to applicable authority in 
the Conclusions of Law section of this decision, a previously 
denied service connection claim may not be reopened and 
allowed unless new and material evidence is first submitted 
to reopen the claim.  This rule applies to prior RO rating 
decisions as well as Board decisions.  The purpose of the 
finality rule is to preclude repetitive and belated 
readjudications.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 
2002).  

In this case, it suffices to say without extended discussion 
that the report of the veteran's preservice admission in 1971 
to the Gardner State Hospital and the testimony provided 
before the Board in June 2006 by the VA social worker, who is 
familiar with the treatment of mental illness and who has 
conscientiously assisted the veteran in this appeal, 
constitute new and material evidence, even without 
considering the recent VHA medical opinion.  Thus, the claim 
is reopened on the basis of new and material evidence.  This 
has the legal effect of permitting review of all the 
evidence, both old and new, without regard to any prior 
denial of the claim.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
some circumstances, lay evidence of in-service incurrent or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  See Hickman v. West, 12 Vet. 
App. 247, 253 (1999).  Where all the evidence for and against 
a claim is evenly balanced, the evidence is in equipoise and 
the claim must be granted.  38 U.S.C.A. § 5107; see also 
38 C.F.R. § 3.102 regarding resolution of reasonable doubt in 
the claimant's favor.  

The veteran's claim has previously been denied on a number of 
occasions, essentially because it has been determined from 
evidence previously of record that paranoid schizophrenia, or 
at least a psychosis, clearly existed prior to service and 
was not aggravated by service.  This was the conclusion of 
the service department medical board in 1973 when the veteran 
was discharged from the service following treatment for acute 
psychotic symptoms.  

The VHA expert medical opinion obtained recently by the 
Board, however, provides a persuasive rationale, based on 
review of all the records, including the pre-service 
psychiatric episode in 1971, for the conclusion that 
schizophrenia was first manifested in service.  The examiner 
carefully differentiated the symptoms manifested by the 
veteran in service in 1973 from those reported on the 1971 
hospitalization, within the context of the applicable 
diagnostic criteria.  As the VHA examiner suggested, however, 
the conclusion of the service department medical board in 
1973 was not unreasonable, even in hindsight, given the 
subsequent course of the veteran's schizophrenia.  

In any case, the evidence previously of record has been 
supportive of a current diagnosis of schizophrenia and in-
service manifestations of the disease, as contemplated under 
the first two prongs of the Hickson formulation to establish 
service connection.  The third element, medical opinion 
evidence as to onset or aggravation of schizophrenia in 
service, has not been favorable.  In the Board's judgment, 
however, viewing all the evidence now assembled, there is an 
approximate balance of positive and negative medical opinion 
evidence linking the initial symptoms of schizophrenia to 
service in 1973 as opposed to the mental breakdown in 1971.  
Applying the equipoise rule and resolving reasonable doubt in 
the veteran's favor as to the nexus prong of the Hickson 
analysis-medical linkage between the claimed in-service 
disease and the present disability-service connection for 
schizophrenia may be granted and the appeal is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102




ORDER

Service connection for schizophrenia is granted.



____________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


